Exhibit 10.15

 

*****  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 

 

December 10th, 2015

 

Recordati Ireland Limited

Raheens East Ringaskiddy

County Cork

 

Egalet Limited Lejrvej

37-39, DK-3500

Vrerl0se Denmark

 

 

RE: Second Amendment to License Agreement ("Amendment")

 

Dear Sirs:

 

We refer to the License Agreement, dated November 23, 2000, between Recordati
Ireland Limited ("Recordati")- as a successor of Recordati S.A. Chemical &
Pharmaceutical Company and Egalet US, Inc. ("Egalet US") - as a successor of
Roxro Pharma LLC and, then, Luitpold Pharmaceuticals Inc., as amended (the
"Agreement"). Recordati and Egalet US desire to expand the territories which are
the subject of the Agreement in accordance with the terms of this Amendment and
desire Egalet UK (as defined below) to adhere to the Agreement only with
reference to the additional territories. Accordingly, the parties hereto agree
to the following:

 

1.                    Egalet Limited ("Egalet UK"), a corporation of the United
Kingdom, having offices at Lejrvej 37-39, DK-3500 Vrerl0se, Denmark, is added as
a party to the Agreement with respect to all rights and obligations under the
Agreement with respect to the Expanded Territory (as defined below). Further,
the grant of rights under Section 2.1 of the Agreement shall be deemed granted
directly to Egalet UK for the Expanded Territory as of the date of this
Amendment. For purposes of the Agreement, references to "EGALET" in the
Agreement shall be deemed references to both Egalet US and Egalet UK, except
that the parties hereby acknowledge and agree that (a) references to "EGALET"
shall be deemed references solely to Egalet US as the party to the Agreement
with respect to all rights and obligations (including payment obligations) under
the Agreement in the Initial Territory (as defined below) and not the Expanded
Territory; and (b) references to "EGALET" shall be deemed references solely to
Egalet UK as the party to the Agreement with respect to all rights and
obligations (including payment obligations) under the Agreement in the Expanded
Territory and not the Initial Territory, being it understood that Egalet US
shall guarantee the due performance by Egalet UK of the Agreement and of this
Amendment according to the terms hereof.

 

2.                    The term "Territory'' is hereby amended to have the
following meaning for all purposes of the Agreement:

 

“Territory” shall mean (a) [*****] (the “Initial Territory”), and (b) [*****]
(the “Expanded Territory”); including in each case [*****]

 

3.                    Article 5.3 of the Agreement is amended and replaced in
its entirety with the following:

 

"5.3 On January 31 and June 30 of each calendar year, EGALET will provide to
RECORDATI a good faith

 

 



1

--------------------------------------------------------------------------------

 

*****  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 

estimated sales forecast of the Licensed Product in the Territory for the
subsequent twelve (12) month period.

 

EGALET shall pay the royalties to RECORDATI on Net Sales of the Licensed Product
equal to:

 

5.3.1                    [*****] of Net Sales of the Licensed Product in the
Initial Territory, which shall be paid by Egalet US, provided that the royalty
rate shall be [*****] if no patent containing a Valid Claim is in force in the
country of sale at the time of sale; and

 

5.3.2                    [*****] of Net Sales of the Licensed Product in the
Expanded Territory, which shall be paid by Egalet UK."

 

4.                    Section 8.2. l of the Agreement is amended and replaced in
its entirety with the following:

 

"8.2.1             to consult with each other to attempt to agree on whether
legal action should   be

taken against the infringer; and".

 

5.                    Section 8.2.2 of the Agreement is amended and replaced in
its entirety with the following:

 

"8.2.2             in the event RECORDATI does not agree to bring suit or to
participate in a suit against any such infringer, EGALET shall have the right to
take such action at its own expense, and upon receiving a recovery or award from
such suit, such recovery and award shall be retained by EGALET for its own
benefit and use after EGALET has paid to RECORDATI any and all royalties due
under the Agreement as amended; for the sake of clarity, this provision will
also apply in the event RECORDATI' s participation or involvement in the suit or
legal action is required under applicable laws or requested by EGALET; in all
such cases EGALET shall be responsible for RECORDATI's reasonable expenses,
including RECORDATI's reasonable legal fees, actually incurred in connection
with such required or requested participation or involvement; and".

 

6.                   Exhibit A of the Agreement is hereby amended and replaced
in its entirety with the updated Exhibit A attached to this Amendment, which
Exhibit A lists all Patent Rights issued or filed as of the date of this
Amendment.

 

7.                   It is understood that with reference to the United States
the documented value of the "returns" to be counted on a calendar year basis in
the determination of the Net Sales [*****] recognized by Egalet US in the United
States in the applicable calendar year.

 

8.                   This Amendment, which is made in two original counterparts,
constitutes, when countersigned by Recordati, a valid amendment of the Agreement
made in accordance with Article 12.3 thereof. Except amended hereby, the
Agreement shall remain in full force and effect and bund Recordati, Egalet US
and Egalet UK.

 





2

--------------------------------------------------------------------------------

 

*****  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 

 

If you agree to the terms of this Amendment, please ensure that an authorized
signatory of Recordati Ireland Limited signs both original counterparts and
returns one to Paul Varki Egalet’s General Counsel.   Please keep the other
original for your records.

 

 

Sincerely yours,

 

 

Robert Radie

 

President and CEO

Egalet US, Inc.

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

Recordati Ireland Limited

 

 

 

 

 

 

 

By:

/s/ Antoine Groves

 

 

 

 

 

 

 

Date:

December 10, 2015

 

 

 

 

 

 

 

Egalet Limited

 

 

 

 

 

 

 

By:

/s/ Robert S. Radie

 

 

 

 

 

 

 

Date:

December 10, 2015

 

 

3

--------------------------------------------------------------------------------